Title: To James Madison from Edward Thornton, 12 May 1801
From: Thornton, Edward
To: Madison, James


Private.
Dear Sir,Philadelphia 12 May 1801.
Give me leave to offer you my best congratulations on your arrival at Washington, and on your accession to the important charge, to which the President has been pleased to call you. I propose to have the honour of paying my respects to you in the course of eight or ten days; but I am rather desirous, that the Packet which left England the latter end of March should first arrive.
I learn that Mr Lear has been appointed to succeed Dr Stevens at St. Domingo. Should it be the President’s intention to dispatch him immediately to his Station, I would accelerate my journey, as I wish to say a few words to you before his departure; and if there be no indiscretion in making the request, you would do me a particular favour by apprizing me of the probable time of Mr Lear’s sailing.
Be assured of the perfect truth and respect with which I am Dear Sir Your very faithful humble servant,
Edwd Thornton
 

   
   RC (DLC). Docketed by JM.


